     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                   Page 1 of 13 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS

DEMETRIA TRAYLOR, individually                      )
and on behalf of all others similarly situated,     )
                                                    )   CLASS ACTION COMPLAINT
                        Plaintiff,                  )
v.                                                  )   Case No.: 3:18-cv-3352
                                                    )
ACCOUNT SERVICES                                    )
COLLECTIONS, INC.                                   )   JURY TRIAL DEMANDED
                                                    )
                        Defendant.                  )

                              COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Demetria Traylor, individually and on behalf of all others similarly

situated, by and through the undersigned counsel, and for her Complaint against Defendant, Account

Services Collections, Inc. under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), states as follows:

                                           JURISDICTION

        1.      This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.      Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

                                              STANDING

        3.      Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        4.      Defendant’s collection activities violated the FDCPA.

        5.      Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);


                                                   1
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                     Page 2 of 13 PageID 2


Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        6.      “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        7.      “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        8.      Plaintiff, Demetria Traylor (hereafter “Plaintiff”), is a natural person currently residing

in the State of Texas.

        9.      Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        10.     Defendant Account Services Collections, Inc. (hereafter “Account Services”) is a

Texas corporation engaged in the business of collecting debts, using mails and telephone, in this state

with its corporate headquarters located at 1802 N.E. Loop 410, San Antonio, Texas 78217.

        11.     Account Services is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.




                                                    2
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                     Page 3 of 13 PageID 3


        12.     Account Services regularly collects or attempts to collect defaulted consumer debts

due or asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

                                    FACTUAL ALLEGATIONS

        13.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendant.

        14.     Upon information and belief, on a date better known by Defendant, Defendant began

to attempt to collect an alleged consumer debt from the Plaintiff.

        15.     On or about July 30, 2018, Account Services sent the Plaintiff a collection letter. Said

letter is attached and fully incorporated herein as Exhibit A.

        16.     Said letter stated “RE: UTSW MEDICAL CENTER”

        17.     Upon information and belief, one cannot find any such entity by the name of “UTSW

MEDICAL CENTER” registered with the Texas Secretary of State.1

        18.     The letter goes on to state, “Please be advised that your past due account has been

referred to this office for collection by UTSW MEDICAL CENTER.”

        19.     Defendant does not at any point in time state the original or current creditor.




1
  McGinty v. Prof'l Claims Bureau, Inc., 2016 U.S. Dist. LEXIS 143627 ([Defendant’s] Collection
Letters are similarly deficient because: (i) the letters' captions, which read "Re: NSLIJ PHYSICIANS
- DEPT OF ORTHOPEDIC SURGERY" and "Re: ST CATHERINE OF SIENNA," fail to identify
the Medical Providers as Plaintiffs' current creditors; and (ii) the letters, which state that "[t]he above
referenced account has been referred to our offices for collection," fail to make clear on whose behalf
PCB was acting when it sent the Collection Letters.); Clomon v. Jackson, 988 F.2d 1314, 1993 U.S.
App. LEXIS 4965 (2d Cir. Conn. 1993); Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 2003
U.S. App. LEXIS 3409, 55 Fed. R. Serv. 3d (Callaghan) 746 (2d Cir. N.Y. 2003); Savino v. Computer
Credit, 164 F.3d 81, 1998 U.S. App. LEXIS 31652, 42 Fed. R. Serv. 3d (Callaghan) 1154 (2d Cir. N.Y.
1998); McStay v. I.C. Sys., 308 F.3d 188, 2002 U.S. App. LEXIS 21542 (2d Cir. N.Y. 2002) see also,
15 U.S.C. § 1692g(b).; Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008) citing
Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996).

                                                    3
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                     Page 4 of 13 PageID 4


        20.     This letter does not demonstrate the relationship between Defendant and “UTSW

MEDICAL CENTER.”

        21.     The unsophisticated consumer cannot understand such a vague referral to an equally

vague company name to mean that the party referring the debt is either the original or current creditor.2

        22.     The least sophisticated consumer is left in the dark as to which entity is the current

creditor or the original creditor, as Defendant has failed to make this information clear.

        23.     Defendant is required by statute to clearly state the current creditor in a manner that

the least sophisticated consumer would comprehend.3

        24.     Defendant failed to state effectively “the name of the creditor to whom the debt is

owed.”4



2
  See Schnorrbusch v. Commercial Trade, Inc., 3:18-cv-01850, PACER, (E.D.T.X December 7,
2018) (Order Denying Motion to Dismiss where the debt collection letter stated “Reference:
PAYNE RICHARDS & ASSOCIATES” and “Please be advised that your unpaid account in the
amount of $100.31 has been referred to this office for collection by PAYNE RICHARDS &
ASSOCIATES.” The Court found that the least sophisticated consumer might not understand such
a referral to mean that the party referring the debt is either the original or current creditor because
the letter in question failed to use the term “client” or “creditor,” in addition to failing to explicitly
identify the original or current creditor of the debt.
3
  See McGinty v. Prof’l Claims Bureau, Inc., 2016 WL 6069180 (E.D.N.Y. Oct. 17, 2016); Neff v.
Schlee & Stillman, L.L.C., 2016 WL 4264203 (E.D. Mich. Aug. 12, 2016); Datiz v. Int’l Recovery
Assoc., Inc., 2016 WL 4148330 (E.D.N.Y. Aug. 4, 2016) (sole reference to current creditor was in
header stating “Re: John T. Mather Hospital”).
4
  Beltrez v. Credit Collection Servs., 2015 U.S. Dist. LEXIS 160161 (E.D.N.Y. Nov. 25, 2015) (“As
Plaintiff has stated a plausible claim that the Defendant's failure to explicitly and accurately name the
creditor to whom the debt is owed would likely confuse the least sophisticated consumer as to the
name of the actual creditor to whom the debt is owed, Defendant's motion must be denied.”);
Schneider v. TSYS Total Debt Mgmt., Inc., No. 06-C-345, 2006 WL 1982499 (B.D. Wis. July 13, 2006)
("[T]hroughout its briefs, [the debt collector] implies that the full and complete name of the creditor
includes the name 'Target.' Yet, without the full and complete name of the creditor, be it Target
National Bank, Target Customs Brokers, Inc., or a corporation that simply identifies itself by the
acronym 'T.A.R.G.E.T,' it would be impossible for this court to decide whether [the debt collector]
sufficiently identified the creditor to whom [the consumer's] debt is owed. Moreover, given that the
full and complete name of the creditor is unknown, at least to the court, and given the fact-based
nature of the confusing question, it would not be appropriate, at this early stage of the litigation, for
the court to determine whether the unsophisticated debtor would be confused by the collection
                                                    4
      Case 3:18-cv-03352-B Document 1 Filed 12/20/18                      Page 5 of 13 PageID 5


            25.   The least sophisticated consumer is left confused as to who the creditor is in this case.5

            26.   Exhibit A is deceptive and misleading in violation of 15 U.S.C. §§ 1692e and

1692e(10).

            27.   Exhibit A is deceptive and misleading as it failed to correctly identify the name of the

creditor to whom the debt is owed in violation of 15 U.S.C. §§ 1692e, 1692e(10).

            28.   Plaintiff suffered injury-in-fact by being subjected to unfair and abusive practices of

the Defendant.

            29.   Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

collection communications.

            30.   Defendant violated the Plaintiff’s right not to be the target of misleading debt

collection communications.

            31.   Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

            32.   Defendant used materially false, deceptive, misleading representations and means in

its attempted collection of Plaintiff’s alleged debt.




letter.")

5 Lee v. Forster & Garbus LLP, 12 cv 420, 2013 WL 776740 (E.D. N.Y. 2013) ("Defendants fare no
better insisting that any misidentification in the Collection Letter was immaterial. As an initial matter,
this argument only could apply to the alleged Section 1692e and Section 1692f violations. Section
1692(g)[(a)](2) specifically requires debt collectors to identify the creditor to whom the debt is owed
in the initial communication or within five days of the initial communication. There is nothing in the
statute requiring the identity of the creditor to be “material” to the communication. In addition, even
assuming, arguendo, that a deceptive statement must be material to violate Section 1692e and Section
1692f, failing to identify the creditor here after “pay to the order of” on the payment check to ensure
that the debt is satisfied. Accordingly, Defendants' materiality argument is without merit."), Pardo v.
Allied Interstate, LLC, 2015 U.S. Dist. LEXIS 125526 (S.D. Ind. Sept. 21, 2015); Walls v. United
Collection Bureau, Inc., 2012 U.S. Dist. LEXIS 68079, *4-5, 2012 WL 1755751 (N.D. Ill. May 16,
2012), Deschaine v. Nat'l Enter. Sys., 2013 U.S. Dist. LEXIS 31349, *3-5 (N.D. Ill. Mar. 7, 2013).


                                                        5
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                       Page 6 of 13 PageID 6


        33.     Defendant’s communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to the Defendant’s collection efforts.

        34.     The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and participate

fully and meaningfully in the debt collection process. The purpose of the FDCPA is to provide

information that helps consumers to choose intelligently. The Defendant’s false representations

misled the Plaintiff in a manner that deprived him of his right to enjoy these benefits; these materially

misleading statements trigger liability under section 1692e of the Act.

        35.     These deceptive communications additionally violated the FDCPA since they frustrate

the consumer’s ability to intelligently choose his or her response.

        36.     Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered damages

including but not limited to, fear, stress, mental anguish, emotional stress and acute embarrassment.

Plaintiff and putative class members are entitled to preliminary and permanent injunctive relief,

including, declaratory relief, and damages.

        37.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        38.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        39.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        40.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        41.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of


                                                     6
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                     Page 7 of 13 PageID 7


Defendants.

         42.   Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

         43.   Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

                                      CLASS ALLEGATIONS

         44.   This action is brought as a class action. Plaintiff brings this action on behalf of herself

and on behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

         45.   The identities of all class members are readily ascertainable from the records of

Account Services and those business and governmental entities on whose behalf it attempts to collect

debts.

         46.   Excluded from the Plaintiff's Class is Account Services and all officers, members,

partners, managers, directors, and employees of Account Services, and all of their respective

immediate families, and legal counsel for all parties to this action and all members of their immediate

families.

         47.   There are questions of law and fact common to the Plaintiff's Class, which common

issues predominate over any issues involving only individual class members. The principal issues are

whether Account Services’ communications with the Plaintiff, such as the above stated claims, violate

provisions of the Fair Debt Collection Practices Act.


                                                    7
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                    Page 8 of 13 PageID 8


        48.     The Plaintiff's claims are typical of the class members, as all are based upon the same

facts and legal theories.

        49.     The Plaintiff will fairly and adequately protect the interests of the Plaintiff's Class

defined in this complaint. The Plaintiff has retained counsel with experience in handling consumer

lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys have any

interests, which might cause them not to vigorously pursue this action.

        50.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

        a.      Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that the

Plaintiff's Class defined above is so numerous that joinder of all members would be impractical.

        b.      Common Questions Predominate: Common questions of law and fact exist as to

all members of the Plaintiff's Class and those questions predominate over any questions or issues

involving only individual class members. The principal issues are whether Account Services’

communications with the Plaintiff, such as the above stated claims, violate provisions of the Fair Debt

Collection Practices Act.

        c.      Typicality: The Plaintiff's claims are typical of the claims of the class members.

Plaintiff and all members of the Plaintiff's Class defined in this complaint have claims arising out of

the Defendant's common uniform course of conduct complained of herein.

        d.      Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

members insofar as Plaintiff has no interests that are adverse to the absent class members. The Plaintiff

is committed to vigorously litigating this matter. Plaintiff has also retained counsel experienced in

handling consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff nor her




                                                   8
     Case 3:18-cv-03352-B Document 1 Filed 12/20/18                     Page 9 of 13 PageID 9


counsel have any interests, which might cause them not to vigorously pursue the instant class action

lawsuit.

           e.    Superiority: A class action is superior to the other available means for the fair and

efficient adjudication of this controversy because individual joinder of all members would be

impracticable. Class action treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum efficiently and without unnecessary duplication of

effort and expense that individual actions would engender. Certification of a class under Rule

23(b)(l)(A) of the Federal Rules of Civil Procedure is appropriate because adjudications with respect

to individual members create a risk of inconsistent or varying adjudication which could establish

incompatible standards of conduct for Defendant who, upon information and belief, collects debts

throughout the United States of America.

           51.   Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure is

also appropriate in that a determination that the above stated claims, violate provisions of the Fair

Debt Collection Practices Act, and is tantamount to declaratory relief and any monetary relief under

the FDCPA would be merely incidental to that determination.

           52.   Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiff's Class

predominate over any questions affecting an individual member, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

           53.   Further, Account Services has acted, or failed to act, on grounds generally applicable

to the Rule (b)(l)(A) and (b)(2) Class, thereby making appropriate final injunctive relief with respect to

the Class as a whole.




                                                    9
    Case 3:18-cv-03352-B Document 1 Filed 12/20/18                     Page 10 of 13 PageID 10


          54.   Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

          55.   This cause of action is brought on behalf of Plaintiff and the members of a class.

          56.   The class consists of all persons whom Defendant's records reflect resided in the State

of Texas and who were sent a collection letter in substantially the same form letter as the letters sent

to the Plaintiff on or about July 30, 2018 (Exhibit A) and (a) the collection letter was sent to a

consumer seeking to collect a debt for personal, family or household purposes; and (b) the collection

letter was sent from one year before the date of this Complaint to the present; and (c) the collection

letter was not returned by the postal service as undelivered; and (d) the Plaintiff asserts that the letter

contained violations of 15 U.S.C. §§ 1692e, 1692e(10), 1692g and 1692g(a)(2) for failing to correctly

identify the name of the creditor to whom the debt is owed.


COUNT I: Violations Of § 1692g(a)(2) Of The FDCPA – Failure to Identify the Name of the
                                   Current Creditor

          57.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          58.   Section 1692g of the FDCPA requires that, within 5 days of Defendant’s first

communication to a consumer, it had to provide Plaintiff with an effective validation notice,

containing, among other disclosures, “the name of the creditor to whom the debt is owed” see, 15

U.S.C. § 1692g(a)(2).

          59.   Defendant’s form collection letters violated § 1692g(a)(2) of the FDCPA because they

failed to identify the current creditor to whom the debt was owed, see, Janetos, 825 F.3rd at 321-23;

see also, Long v. Fenton & McGarvey Law Firm P.S.C., 223 F. Supp. 3d 773 (S.D. Ind. 2016); Pardo

v. Allied Interstate, No. 1:14-cv-01104-SEB-DML, 2015 U.S. Dist. LEXIS 125526 (S.D. Ind. Sep. 21,


                                                    10
    Case 3:18-cv-03352-B Document 1 Filed 12/20/18                        Page 11 of 13 PageID 11


2015); Deschaine v. National Enterprise Systems, No. 12 C 50416, 2013 U.S. Dist. LEXIS 31349

(N.D. Ill. Mar. 7, 2013); Walls v. United Collection Bureau, No. 11 C 6026, 2012 U.S. Dist. LEXIS

68079 (N.D. Ill. May 16, 2012); Braatz v. Leading Edge Recovery Solutions, No. 11 C 3835, 2011 U.S.

Dist. LEXIS 123118 (N.D. Ill. Oct. 20, 2011).

          60.      Defendant’s violation of § 1692g of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Demetria Traylor, individually and on behalf of all others similarly

situated, prays that this Court:

                A. Declare that Defendant’s debt collection actions violate the FDCPA;

                B. Enter judgment in favor of Plaintiff Demetria Traylor and all others similarly situated,

    and against Defendant, for actual and statutory damages, costs, and reasonable attorneys’ fees as

    provided by § 1692k(a) of the FDCPA; and

                C. Grant other such further relief as deemed just and proper.

    COUNT II: Violations Of § 1692e Of The FDCPA – False, Deceptive, Or Misleading
                                   Collection Actions

          61.      Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          62.      Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

          63.      Making a false statement of the name of the current creditor violates § 1692e of the

FDCPA.

          64.      Defendant’s communications with Plaintiff were deceptive and misleading.

          65.      Defendant used unfair and unconscionable means to attempt to collect the alleged

debt.
                                                       11
    Case 3:18-cv-03352-B Document 1 Filed 12/20/18                         Page 12 of 13 PageID 12


          66.       Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Demetria Traylor, individually and on behalf of all others similarly

situated, prays that this Court:

                A. Declare that Defendant’s debt collection actions violate the FDCPA;

                B. Enter judgment in favor of Plaintiff Demetria Traylor, and all others similarly situated,

    and against Defendant, for actual and statutory damages, costs, and reasonable attorneys’ fees as

    provided by § 1692k(a) of the FDCPA; and

                C. Grant other such further relief as deemed just and proper.

 COUNT III: Violations Of § 1692d & 1692f Of The FDCPA – Harassment or Abuse, False
                   or Misleading Representation, & Unfair Practices

          67.       Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          68.       Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          69.       Defendant’s communications with Plaintiff were meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status.

          70.       Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          71.       Defendant’s communications with Plaintiff were deceptive and misleading.

          72.       Defendant used unfair and unconscionable means to attempt to collect the alleged

debt.

          73.       Defendant’s violation of § 1692d and § 1692f of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.
                                                        12
    Case 3:18-cv-03352-B Document 1 Filed 12/20/18                        Page 13 of 13 PageID 13


                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Demetria Traylor individually and on behalf of all others similarly

situated, prays that this Court:

              A. Declare that Defendant’s debt collection actions violate the FDCPA;

              B. Enter judgment in favor of Plaintiff Demetria Traylor, and all others similarly situated,

    and against Defendant, for actual and statutory damages, costs, and reasonable attorneys’ fees as

    provided by § 1692k(a) of the FDCPA; and

              C. Grant other such further relief as deemed just and proper.

                                            JURY DEMAND

        74.       Plaintiff demands a trial by jury on all Counts so triable.

Dated: December 20, 2018
                                                           Respectfully Submitted,
                                                           HALVORSEN KLOTE

                                                  By:     __/s/ Joel S. Halvorsen___
                                                           Joel S. Halvorsen, #67032
                                                           Halvorsen Klote
                                                           680 Craig Road
                                                           Suite 104
                                                           St. Louis, MO 63141
                                                           P: (314) 451-1314
                                                           F: (314) 787-4323
                                                           joel@hklawstl.com

                                                           Attorneys for Plaintiff




                                                     13
